Title: To George Washington from William Fitzhugh, Sr., 1 July 1786
From: Fitzhugh, William Sr.
To: Washington, George



Dear Genral
[Calvert County, Md., c.1 July 1786]

My son William is now in Virga and If he Shou’d not have the Honor to wait on you, will address you on the subject of sheep—I advised that the Lambs shou’d not be taken sooner than the last week in July, because I know by experience it wou’d be Injurious to them—and Mr Edward Reynolds in the upper End of this County of Calvert, who promis’d 20, I doubt not will be Satisfied to deliver them at that time—My son Pery was with me a few days ago, & offers his respectful Compts to you & your Lady—He says there are large flocks of Valuable Sheep, in the Circle of His residence on Kent Island, where He thinks he can Immediately procure for you One Hundred or more Good Ewe Lambs at 12/6—Dollars @ 7/6. and as the last week in July is not far distant, I suppose it will be agreeable to the farmers to keep in some until that time—Other wise he will recieve them into his Own Pasture, which is Large & fine, & on the Bayside Opposite to West River Neck, where a Mr Jackson keeps a Ferry & has a Large Commodious boat, & will be the most convenient Place for the Person You send, to Pass the Bay to recieve and return with the Lambs—On this subject If he shou’d Succeed, He has promised to write you directly on his return home, by two or three weeks Posts successively—and I presume will then Point out the best route for them—I am much obliged to Your Excellency, for the Service of Magnolio to my Mares, in case the Young Spaniard shou’d have failed—The person who goes for them will Carry this Letter.
The Wounds I recd by a fall from my carriage in Virga have confin’d me to the House ever since my return, until two days ago, when I began to Hobble about, but have still a disagreeable lameness in my leg—The Turkish or Polish Barley—which was sew’d about the 20th of October Last, became ripe & was Cut the 4th of this month—I send you a sample of the Grain, wch I

think is fuller and better than any I have seen from spring seeding, it is true the last winter was very moderate, yet there were some severe Frosts in which it was observable, that the Barley Continued its growth and Verdure, at least as well, If not better, than the Wheat & Rye in the same season—from the experience I have had, I can entertain no doubt of its being Summer or Spring Barley, & by sewing in the fall, might Possibly be much hurt or even be destroy’d by a very Severe Winter—Yet I am of oppinion, that If sew’d under a furrow, about the last Week in October or first of Novr it wou’d generally stand the Winter, & yeild a greater Crop & of better Grain than if sewed in the Spring—still spring sewing If so Early as February or March it probably may produce better than I have had an Oppertunity of Observing—by the scrawl which I wish may be inteligable, You will see how hard I strive to make the last use of my Sight.
Mrs Fitzhugh Joins with me in Compts and best Wishes to you, your Lady & Family. I have the Honor to be with Perfect Esteem and respect Your Excellencys Affectionate & Oblig’d Humle Sert

Willm Fitzhugh


P.S. In S. Carrolina, they have Emitted Bills of Credit for £100.000—not to be a Tender for dischargeing Debts—it is supported by an Association of Merchts who have subscrib’d for that Purpose. W.F.

